DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.
    

Reponses to the Applicant’s Remarks

Applicant Argument/Remarks Made in Amendment filed on 11/19/2021 have been fully considered but were not found to be persuasive.
With respect to amended claims, claims have changed their scope, Examiner has newly cited new sections of existing prior art references and updated mappings to response for Applicant’s arguments. Accordingly, this office action is based on the new ground of rejection and made final.

In response to the following Applicant’s remarks in page 13 recites: “The cited passage says "tags of items that frequently occur that are associated with an event or activity may be weighted more heavily when creating an image narrative for the event or activity as compared to images that include those tags but are not associated with the event or activity." Li at 10:32-44. It is unclear what this statement is supposed to mean, and should therefore be found to lack an enabling disclosure on this point.”
Examiner responded above by remapping to point the relevant portions of new limitations in the claims by providing details, a rationale with an example for combining the teachings of Jain with Li. Thus, Examiner suggest Applicant review updated mappings of claim limitations of relevant sections below. 
Claim Rejections - 35 USC§ 101

35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 recited: “One or more computer storage media storing computer-useable instructions”

Claim 11-17 are rejected under 35 U.S.C. 101 because they are directed to a signal per se, mere information in the form of data, a contract between two parties, or a human being (see MPEP § 2106, subsection I).
For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).


+

Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 10,242,034, hereinafter Li in view of Jain et al. US 2009/0319472, hereinafter Jain, further in view of Yu et al. US 2010/0111428, hereinafter Yu.

As per claim 1, (Currently amended) (Li discloses a method of associating tags of item with an event (i.e., “associated with each of the event types”) and embedding/include tags in the images (i.e., content tag) and image manager can weight tags based on the confidence level)
a representative set of content tags associated with each of the event types, and a correlation score indicative of a likelihood that each of the content tags is relevant to each of the event types; accessing a set of media having associated content tags and confidence scores;
(Li, col. 5 lines 50-54: “An image or video with a GeoTag is said to be "geotagged." In a different implementation, the Geo Tag is one of the tags embedded in the image by the image analysis service 120 and/or some other component or computing device”
Li, col. 10 lines 38-44: “Similarly, tags of items that frequently occur that are associated with an event or activity may be weighted more heavily when creating an image narrative for the event or activity as compared to images that include those tags but are not associated with the event or activity In some examples, the image manager 130 can weight tags based on the confidence level of the tags.”

(Li teaches determining candidate events based on the confidence level) determining that a subset of the plurality of event types are candidate event types for the set of media based at least in part on the associated content tags of the set of the media and the representative set of content tags associated with each of the candidate event types;
(Li, col.10, lines 44-49: “For instance, the image manager 130 may weight tags that have a confidence level above some threshold (e.g. higher than 50%) a same weight and weight tags below the threshold at some other value (e.g. a sliding weight or possibly not even consider).”)

(Li in col.7, lines 32-34 teaches) generating, for each candidate event type of the candidate event types, a corresponding candidate event type score based at least in part on the confidence score for each associated content tag of the set of media and the correlation score indicative of the likelihood that the associated content tag is relevant to the candidate event type; 
(Li, col.7, lines 32-34: “According to some examples, the image analysis service 120 may associate a confidence level or rating for the generated tags. A confidence level for a tag may indicate how likely a tag identifies a characteristic within an image.”)

(Li discloses identifying candidates based on the level of confidence associate with event or location) selecting an event type of the plurality of event types having a highest candidate event type score; and causing a user interface to present a representation of the selected event type for the set of media.
(Li, “For instance, a confidence score that an individual is included within one or more images may be high, but the confidence for the individual is attending a particular event or is at a particular location may be low. Therefore, the image might be determined to be part of an image narrative that includes the individual as a “friend”, but may not be determined to be part of an image narrative that includes the particular event or particular location.”)

(With respect to claim 1, Li disclosed a step for associating tags of items (media) with an event or activity and weights by calculating their occurrences with a event but Li does not explicitly disclose a method of organizing a plurality of event types in a hierarchical representation)
A computerized method comprising:) storing, in a data store, a hierarchical representation of a plurality of event types,

However, with respect to claim 1, Jain discloses that event types define relationship between different events and they can be used to build hierarchies, providing inheritance relationship: 
(Jain [0041] “Event types allow defining relationships between different events in a concrete domain. They can be used to build hierarchies and ontologies. E can provide defining inheritance relationships between different event types. For example, an event type "vacation" can be specialized among others towards a "beach holiday" event type and "activity holiday" event type.”)

Thus, one having ordinary skill in the art would have been motivated to incorporate teachings of Jain, organizing event types and build hierarchies of their relationship to improve organizing a plurality of event further, wherein the teachings of Li, a method of building relationship between the content/media/items with an event/activity. 
For example, Li disclosed (Li, col. 5 lines 50-54) that “Geo Tag” is one of the tags embedded in the image by the image analysis service, are associated with an event or activity and teaches that (Li, col. 10 lines 38-44) the image manager can weight tags based on the confidence level of the tags. Thus, teachings of Jain, the step for building hierarchies by associating the relationships of events with an event type may further organize events under event types to enhance user experiences on browsing or searching on an event under event types which is also associated with the content/media items.

Furthermore, with respect to claim 1, Li does not explicitly disclose associating content tag of the set of media and the correlation score indicative of the likelihood that the associated content tag is relevant to the candidate event type)
for each associated content tag of the set of media and the correlation score indicative of the likelihood that the associated content tag is relevant to the candidate event type; 

However, Yu discloses a method of utilizing image visual feature to infer the event depicted in the image and output confidence related scores for each event category (i.e., “a set of images” as Applicant made an argument in the remarks) and make prediction of the most relevant event category based on the image (i.e., “a likelihood that the set of images belongs to a first/second event type in the category of event types”))
	(Yu [0035] Classifier 66 uses only the image visual feature to infer the event of the image and output confidence related scores (score1) for each event category. The corresponding co-located aerial image 54 is fed to another feature extractor 58 for visual feature related to aerial images
(Yu [0036] The corresponding co-located aerial image 54 is fed to another feature extractor 58 for visual feature related to aerial images. Classifier 68 uses only the aerial image's visual feature to infer the event shown in the image and make prediction 76 of the most relevant event category based on aerial image (decision2). Both image prediction 74 and corresponding aerial image prediction 76 are combined and fed to a decision level fusion module 78. Using the fused decision, a trained classifier 80 will infer the event of the image and make prediction of the event category 64.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yu into the combined system of Li because, teachings of Yu improves catabolizing the images based on most relevant event, improving user experiences on organizing images based on event types. (See Yu, Abstract, Li FIG.4)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain and Yu into the system of Li because, they are analogous art as being directed to the same field of endeavor, a method of event-driven/based media management system. (See Li, FIG.4, Jane FIG.1, Yu FIG.2, FIG.3)

As per claim 2, (Currently amended) The computerized method of claim 1, the plurality of event types including (Li does not explicitly disclose) the subset and a remaining subset of event types, 
However, Jain discloses a step for defining a inheritance relationships between different events (i.e., “the subset and a remaining subset of event types”) in a hierarchies.
(Jain [0041] “Event types allow defining relationships between different events in a concrete domain. They can be used to build hierarchies and ontologies. E can provide defining inheritance relationships between different event types. For example, an event type "vacation" can be specialized among others towards a "beach holiday" event type and "activity holiday" event type.”)

(Li discloses a method of setting threshold for confidence to narrative selecting/listing images) further comprising determining to dismiss the remaining subset of event types without generating corresponding candidate event type scores for the remaining subset of event types.  
(Li, col. 20 lines 32-39: “For example, the threshold may be set higher when more images are available and lower when fewer images are available. In some examples, the threshold may be set such that the images 112 selected for the image narrative 108 include the combination of tags having the highest associated confidence”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Jain into the system of Li for the advantageous purpose of organizing contents in terms of event types to enhance user experiences on searching/browsing media content.

As per claim 3, (Currently amended) The computerized method of claim 1, wherein generating the candidate event type score for each candidate event type comprises (Li discloses) weighting the confidence score for each associated content tag of the set of media by the correlation score indicative of the likelihood that the associated content tag is relevant to the candidate event type.
(Li col. 10, lines 43-49: “In some examples, the image manager 130 can weight tags based on the confidence level of the tags. For instance, the image manager 130 may weight tags that have a confidence level above some threshold (e.g. higher than 50%) a same weight and weight tags below the threshold at some other value (e.g. a sliding weight or possibly not even consider).”)

As per claim 4, (Currently amended) The computerized method of claim 1, wherein the candidate event type score are further based on a total number of media in the set of media.  
(Li, col. 12, lines57-64: “As illustrated, the GUI 200B includes navigation UI elements 206A-206B that may be used to navigate between the different displays of the image narrative 108. The GUI 200B also includes a text element 204B that provides the current page number and total pages of an image narrative 108. In the current example, the GUI 200B provides the user with the title, “The Journey of Me and Friend”, of the image narrative 108.”)

As per claim 5, (Currently amended) The computerized method of claim 1, (Li does not explicitly disclose a method of selecting event type includes an event album with an album title being the selected event type and the event album including the set of media) wherein the representation of the selected event type includes an event album with an album title being the selected event type and the event album including the set of media.

However, Jain discloses a method of organizing media based on event by associating the assets with multimedia album:
(Jain [0061] lines 20-29: “Finally, the event presentation is provided by the components for Event Query 855 and Media Assembly 890 that select events from the media event base and organizes the associated media assets into a multimedia album 860. This album is transformed by the Transformation 1100 component into contemporary presentation formats like SMIL, SVG, and Flash and is delivered to the users for consumption. Finally, the events used for the multimedia album create a new composite event that is stored back in the media event base.”)

Thus, one having ordinary skill in the art would have found motivation to use teachings of Jain of a method for select events from the media event base and organizes the associated media assets into a multimedia album because it would improve the intelligence for search engines for browsing images based on the event types.

As per claim 6, (Currently amended) The computerized method of claim 1, further comprising determining each candidate event type for the set of media based on a (Li discloses a method of using image manager to associate weight tag with a image narrative) determination that the set of media has a threshold number of frames or images with at least one associated content tag in the representative set of content tags for the candidate event type.  
(Li, col. 10, lines 44-50: “In some examples, the image manager 130 can weight tags based on the confidence level of the tags. For instance, the image manager 130 may weight tags that have a confidence level above some threshold (e.g. higher than 50%) a same weight and weight tags below the threshold at some other value (e.g. a sliding weight or possibly not even consider). After identifying the friend, or friends to include within this particular type of image narrative 108, the image manager associates the image 112 with the image narrative.”) 

As per claim 7, (Currently amended) The computerized method of claim 1, further comprising determining each candidate event type for the set of media based on (Li discloses a method of associating a plurality of tags of images using predetermined threshold to limit the number of images) a determination that the associated content tags of the set of the media include a threshold number of the representative set of content tags for the candidate event type.
(Li, col.20, lines 26-32: “At 630, a determination is made as to whether the tag or tags of an image that can be associated with a particular image narrative 108 are above a specified threshold. The threshold may be predetermined by a user and/or programmatically determined by the image manager 130 based on how many images 112 can be associated with the image narrative 108”)

As per claim 8, (Currently amended) The computerized method of claim 1, further comprising selecting the set of media from a digital media gallery (Li discloses) based at least in part on a timestamp associated with each of the media in the digital media gallery. 
(Li, col. 6 lines 31-39: “In some examples, the image creation time determined from the metadata associated with the image 112 may be used to assist scene understanding. For example, when the scene type is determined to be "beach" and the creation time is 6:00 PM for an image, both beach and sunset beach may be tags for the scene types of the image 112.)

 
As per claim 9, (Currently amended) The computerized method of claim 1, further comprising selecting the set of media from a digital media gallery (Li discloses) based at least in part on a timestamp and a location associated with each of the media in the digital media gallery. 
(Li, col.6 lines 41-45: “The date of the creation time and geolocation of the image may also be considered in determining the scene type. For example, the sun disappears out of sight from the sky at different times in different seasons of the year. Moreover, sunset times are different for different locations.”)

As per claim 10, (Currently amended) The computerized method of claim 1, further comprising learning the representative set of content tags (Li discloses) associated with each of the event types using a machine learning model. 
(Li, col. 3 lines 3-5: “For example, if the user creates new tags, or modifies existing tags, these tags may be more determined to be of more importance or interest to the user as compared to tags the user does not create or modify. In other configurations, a machine learning mechanism may be used to determine the tags that are of interest to a user.”) 

As per claim 11, (Currently amended) One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: (Li discloses a method of configuring image analysis service generating tags based on results of scene understood (i.e., “determining, based on matching between the plurality of tags”). In another word, Li teaches generating tags based on the results of scene understood/matched by the image analysis service) receiving a set of images having, a plurality of tags; determining, based on matching between the plurality of tags 
(Li col. 6, lines 23-29: “According to some configurations, the image analysis service 120 generates tags based on results of scene understanding and/or facial recognition that are performed on each image. For example, the image analysis service 120 may determine the scene type (such as beach, sunset, etc.) for each image 112 that is analyzed. The scene type determined by the image analysis service 120 may then be used as an additional tag (i.e., a scene tag) for the image 112.”) 

(Li does not explicitly disclose) and a learned set of representative content tags of a category of event types

However, Jain discloses a method of applying unsupervised learning algorithms to cluster images for classifying them
(Jain [0070] “This classification may be conducted by applying unsupervised learning algorithms to cluster images (Step 1425). The optical parameters of a particular photograph are used to compute a light metric and its depth of field. A training set of 2500 photographs were hierarchically clustered using these two parameters.”)

(Li does not explicitly disclose determining event type based on event category score)
a candidate event category score indicating a likelihood that the set of images depict the category of event types;

However, Yu discloses a step for utilizing fused score from the fusion module with a trained classifier to infer the event of the image and make prediction of the event category:
(Yu [0035] “The scores of both image classifier 66 and corresponding aerial image classifier 68 are concatenated to form a fused score vector and fed to score level fusion module 70. Using the fused score, a trained classifier 72 will infer the event of the image and make prediction of the event category 64.”)

Further, Yu discloses a method of utilizing image visual feature to infer the event depicted in the image and make prediction of the most relevant event category based on the image (i.e., “a likelihood that the set of images belongs to a first/second event type in the category of event types”)) 
in response to the candidate event category score being over a predetermined threshold, determining a first candidate event type scor, indicating a likelihood that the set of images belongs to a first event type in the category of event types; and in response to the first candidate event type score being over a predetermined first threshold, causing a user interface to present a representation that the set of images belongs to the first event type.
(Yu [0036] Classifier 66 uses only the image visual feature to infer the event depicted in the image and make prediction 74 of the most relevant event category based on the image (decision1). The corresponding co-located aerial image 54 is fed to another feature extractor 58 for visual feature related to aerial images. Classifier 68 uses only the aerial image's visual feature to infer the event shown in the image and make prediction 76 of the most relevant event category based on aerial image (decision2). Both image prediction 74 and corresponding aerial image prediction 76 are combined and fed to a decision level fusion module 78. Using the fused decision, a trained classifier 80 will infer the event of the image and make prediction of the event category 64.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yu into the system of Li because, they are analogous art as being directed to the same field of endeavor, a method of event-based media management system. (See Yu, Abstract, Li FIG.4)

As per claim 12, (Currently amended) The one or more computer storage media of claim 11, wherein the operations further comprise: in response to the first candidate event type score being below the predetermined first threshold, determining a second candidate event type score indicating, a likelihood that the set of images belongs to a second event type in the category; and in response to the second candidate event type score being over the predetermined first threshold,  
(Li col. 20 lines 26-36: “At 630, a determination is made as to whether the tag or tags of an image that can be associated with a particular image narrative 108 are above a specified threshold. The threshold may be predetermined by a user and/or programmatically determined by the image manager 130 based on how many images 112 can be associated with the image narrative 108.”)

(Li discloses) causing user interface to present a representation that the set of images belongs to the second event type.   
(Li col. 11 lines 11-20: “For instance, the GUI might include a user interface element for an image narrative between the user and another user, another user interface element for an activity that the user commonly participates in, another user interface element for an image narrative that is related to pet of the user, and the like. In some examples, the image manager 130 provides the GUI for presentation in the user interface 136. In other examples, the image software product 106 may generate the GUI for presentation on a display, such as a display of the computing device 102.”)

As per claim 13, (Currently amended) The one or more computer storage media of claim 11, wherein the category of event types (Li discloses) includes one of holiday events, life events, travel events, or sports events.
(Li col.7 lines 10-18: “For instance, the image analysis service 120 may recognize graduation hats and robes in the images 112 and determine that the image relates to a graduation. In this example, the image analysis service 120 may generate a "graduation" event tag. In addition, the image analysis service 120 may use any combination of geolocation, a particular date, and image analysis to determine a particular event and tag the image accordingly.”)

As per claim 14, (Currently amended) The one or more computer storage media of claim 11, (Li discloses) wherein the category of event types comprises holiday events, and wherein the operations further comprise determining the first candidate event type score based at least on a date stamp associated with each of the images in the set of images, the date stamp including a range of dates corresponding to a festival.  
(Li, col.19, lines 38-42: “As another example, event tags might be generated by the image analysis service 120 using the metadata. For instance, the date when the image was taken may be used to determine that the image was taken on a holiday, on a birthday of a recognized individual, on a graduation data, or the like”)

As per claim 15, (Currently amended) The one or more computer storage media of claim 11, wherein the category of event types comprises life events, wherein the first event type is a wedding and a second event type in the category is a birthday.
(Li, col.6 lines 63- col. 7, lines 3: “The image analysis service 120 may also generate an event tag for special days and/or events. For example, when the creation time of the image is on a recognized holiday (e.g., July 4th or December 25th), a "July 4th" tag or a "Christmas" tag may be generated by the image analysis service 120. The creation time might also be used to identify a special event for the user. For example, the event might be a birthday, a wedding, a graduation, or the like.”)
 
As per claim 16, (Currently amended) The one or more computer storage media of claim 11, wherein the operations further comprise (Li teaches) determining the candidate event category score further based on a determination that the set of images has a threshold number of images with at least one tag in the learned set of representative content tags of the category 
(Li, “At 630, a determination is made as to whether the tag or tags of an image that can be associated with a particular image narrative 108 are above a specified threshold. The threshold may be predetermined by a user and/or programmatically determined by the image manager 130 based on how many images 112 can be associated with the image narrative 108. For example, the threshold may be set higher when more images are available and lower when fewer images are available. In some examples, the threshold may be set such that the images 112 selected for the image narrative 108 include the combination of tags having the highest associated confidence. The confidence score can be based on all or a portion of the factors used to determine the image narratives.”)

As per claim 17, (Currently amended) The one or more computer storage media of claim 11, (Li discloses) wherein the learned set of relevant content tags represents 
(Li col. 9 lines 11-13: In other configurations, a machine learning mechanism may be used to determine the tags that are of interest to a user.)

(Li discloses) one or more of party, celebration, birthday, cake, balloon, wedding, bride, groom, Christmas, gift, candle, decoration, ceremony, anniversary and reception.  
(Li, col.2, lines 29-36: “Yet another type of image narrative that may be created includes images that are associated with an event that is determined to be significant of and/or of interest to a user. For instance, image narratives may be created for each significant event that occurred during the last year. These events might include, but are not limited to weddings, birthdays, graduations, ceremonies, parties, holidays, and the like.”)

As per claim 18, (Currently amended) The one or more computer storage media of claim 15, wherein the operations further comprise: determining the first candidate event type score based on a determination that the plurality of tags of the set of images includes a threshold number of the learned set of representative content tags of the category.  
(Li col. 10, lines 43-49: “In some examples, the image manager 130 can weight tags based on the confidence level of the tags. For instance, the image manager 130 may weight tags that have a confidence level above some threshold (e.g. higher than 50%) a same weight and weight tags below the threshold at some other value (e.g. a sliding weight or possibly not even consider).”)

As per claim 19, (Currently amended) A media organization system comprising one or more hardware processors configured to cause the media organization system to perform operations comprising: identifying a collection of images having content tags and corresponding confidence scores determining one or more candidate event types for the collection Set of images based on the content tags of the images in the collection and a learned set of representative content tags for each of the one or more candidate event types; determining, for each candidate event type of the one or more candidate event types, based on the confidence scores and corresponding correlation scores indicative of a likelihood that a corresponding content tag is relevant to the candidate event type, a candidate event type indicative of a likelihood of the set of images belonging to the candidate event type; as one of the one or more candidate event types candidate event type causing a user interface to organize the collection of images based on 
Claims 19 is analogous to claim 1 except that claim 19 is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 20, (Currently amended) The media organization system of claim 19, wherein (Li does not explicitly disclose) determining the one or more candidate event types is based on a threshold percentage of the images in the collection having one or more content tags

However, Yu discloses a step for using multiple classifiers across all of the classes and having classifier 66 infer the event of the image and output confidence related scores (i.e., “based on a threshold percentage of the images”) for each event category) (Yu [0033] “Score level fusion uses the output scores from multiple classifiers across all of the classes and feeds them to a fusion or meta classifier. Decision level fusion trains a fusion classifier that takes the prediction labels of both the image and the co-located aerial image classifiers .. [0035] Classifier 66 uses only the image visual feature to infer the event of the image and output confidence related scores (score1) for each event category”)

 (Li discloses a step for determining tags using a machine learning mechanism) determined to be in the learned set of representative content tags for each of the one or more candidate event types.
(Li, col. 3 lines 3-5: “For example, if the user creates new tags, or modifies existing tags, these tags may be more determined to be of more importance or interest to the user as compared to tags the user does not create or modify. In other configurations, a machine learning mechanism may be used to determine the tags that are of interest to a user.”) 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yu into the combined system of Li because, teachings of Yu improves catabolizing the images based on most relevant event, improving user experiences on organizing images based on event types. (See Yu, Abstract, Li FIG.4)


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

MEDIA TAGGING, (Leppanen et al, US 2015/0039632) - The invention relates to media tagging of a media content. At least one media tag is determined on the basis of obtained context recognition data formed prior to and after a time point of capturing of the media content. Determined at least one media tag is associated with said media content.




Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154    
                             /HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                                        [AltContent: rect]